                          Case 5:17-cv-00220-LHK Document 904 Filed 10/15/18 Page 1 of 3



                     1   KEKER, VAN NEST & PETERS LLP              MORGAN, LEWIS & BOCKIUS LLP
                         Robert A. Van Nest (SBN 84065)            Richard S. Taffet (pro hac vice)
                     2   rvannest@keker.com                        richard.taffet@morganlewis.com
                         Eugene M. Paige (SBN 202849)              101 Park Avenue
                     3   epaige@keker.com                          New York, NY 10178-0060
                         Justina Sessions (SBN 270914)             Telephone: (212) 309-6000
                     4   jsessions@keker.com                       Facsimile: (212) 309-6001
                         633 Battery Street
                     5   San Francisco, CA 94111-1809              MORGAN, LEWIS & BOCKIUS LLP
                         Telephone:     (415) 391-5400             Willard K. Tom (pro hac vice)
                     6   Facsimile:     (415) 397-7188             willard.tom@morganlewis.com
                                                                   1111 Pennsylvania Avenue NW
                     7   CRAVATH, SWAINE & MOORE LLP               Washington, DC 20004-2541
                         Gary A. Bornstein (pro hac vice)          Telephone: (202) 739-3000
                     8   gbornstein@cravath.com                    Facsimile: (202) 739-3001
                         Yonatan Even (pro hac vice) yeven@cravath.com
                     9   825 Eighth Avenue                             MORGAN, LEWIS & BOCKIUS LLP
                         New York, New York 10019-7475                 Geoffrey T. Holtz (SBN 191370)
                    10   Telephone: (212) 474-1000                     gholtz@morganlewis.com
                         Facsimile: (212) 474-3700                     One Market, Spear Street Tower
                    11                                                 San Francisco, CA 94105-1596
                         Attorneys for Defendant                       Telephone: (415) 442-1000
                    12   QUALCOMM INCORPORATED                         Facsimile: (415) 442-1001
                    13
                                                   UNITED STATES DISTRICT COURT
                    14
                                                NORTHERN DISTRICT OF CALIFORNIA
                    15                                   SAN JOSE DIVISION
                    16
                         FEDERAL TRADE COMMISSION,                   Case No. 5:17-cv-00220-LHK-NMC
                    17
                                            Plaintiff,               DECLARATION OF GEOFFREY T.
                    18                                               HOLTZ IN SUPPORT OF DEFENDANT
                                     vs.                             QUALCOMM INCORPORATED’S
                    19
                         QUALCOMM INCORPORATED, a Delaware           MOTION TO STRIKE PORTIONS OF
                    20   corporation,                                REBUTTAL EXPERT REPORT OF DR.
                                                                     ROBERT AKL
                    21                      Defendant.
                                                                     Date:    October 18, 2018
                    22                                               Time:    1:30 p.m.
                                                                     Dept.:   Courtroom 8, 4th Floor
                    23                                               Judge:   Hon. Lucy H. Koh

                    24

                    25                                               Trial Date: January 4, 2019

                    26

                    27

                    28
MORGAN, LEWIS &                                                                 Holtz Declaration ISO Motion to Strike
 BOCKIUS LLP                                                                               Portions of Rebuttal Report
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                 Case No. 5:17-cv-00220-LHK-NMC
                           Case 5:17-cv-00220-LHK Document 904 Filed 10/15/18 Page 2 of 3



                     1                               DECLARATION OF GEOFFREY T. HOLTZ
                     2          I, Geoffrey T. Holtz, hereby declare as follows:
                     3          1.      I am a partner with the law firm Morgan, Lewis & Bockius LLP and am an
                     4   attorney of record in the above-captioned action for Defendant Qualcomm, Incorporated. I make
                     5   this declaration in support of Defendant Qualcomm Incorporated’s Motion to Strike Portions of
                     6   Rebuttal Expert Report of Dr. Robert Akl, dated August 30, 2018. I have personal knowledge of
                     7   the facts set forth herein, or my knowledge is based upon my review of records of this case. If
                     8   called upon as a witness in this action, I could and would competently testify thereto.
                     9          2.      Attached hereto as Exhibit 1 is a true and correct copy of the Rebuttal Expert
                    10   Report of Dr. Robert Akl, D.Sc., dated July 26, 2018.
                    11          3.      Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff Federal Trade
                    12   Commission’s First Supplemental Objections and Responses to Defendant Qualcomm’s
                    13   Interrogatory No. Fourteen, dated May 24, 2018.
                    14          4.      Attached hereto as Exhibit 3 is a true and correct copy of the opening Expert
                    15   Report of Dr. Robert Akl, D.Sc., dated May 24, 2018 (amended on Aug. 6, 2018).
                    16          5.      Attached hereto as Exhibit 4 is a true and correct copy of the Expert Report of Dr.
                    17   Jeffrey Andrews Regarding Qualcomm’s Patent Portfolio, dated June 28, 2018.
                    18          6.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the
                    19   deposition transcript of Liren Chen, dated April 16, 2018.
                    20          7.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the
                    21   deposition transcript of Dr. Jeffrey G. Andrews, dated August 10, 2018.
                    22          8.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the
                    23   deposition transcript of Dr. Robert Akl, dated August 7, 2018.
                    24          I declare under penalty of perjury under the laws of the United States of America that the
                    25   foregoing is true and correct.
                    26

                    27

                    28
MORGAN, LEWIS &                                                                           Holtz Declaration ISO Motion to Strike
 BOCKIUS LLP                                                              1                          Portions of Rebuttal Report
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                           Case No. 5:17-cv-00220-LHK-NMC
                           Case 5:17-cv-00220-LHK Document 904 Filed 10/15/18 Page 3 of 3



                     1         Executed on this 30th day of August, 2018 in San Francisco, California.
                     2
                         Dated: August 30, 2018                            /s/ Geoffrey T. Holtz
                     3
                                                                           Geoffrey T. Holtz
                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                       Holtz Declaration ISO Motion to Strike
 BOCKIUS LLP                                                           2                         Portions of Rebuttal Report
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                       Case No. 5:17-cv-00220-LHK-NMC
